Citation Nr: 1415437	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  08-36 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a right ankle disability, claimed as osteochondral lesion.


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and her husband


ATTORNEY FOR THE BOARD

M. Taylor, Counsel
INTRODUCTION

The Veteran served on active duty from January 1997 to January 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran testified in August 2011 before the undersigned Acting Veterans Law Judge (AVLJ), sitting at the RO.  A transcript from that hearing is included in the claims file. 

The Veteran's appeal was remanded by the Board in November 2012.  Review of the record reveals that there has been substantial compliance with the directives of those remands, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Right ankle osteochondral defect was noted at service entrance, and preexisting right ankle osteochondral defect clearly and unmistakably did not undergo a chronic worsening beyond its natural progression during or as a result of service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters in May 2007 and March 2013 satisfied the duty to notify provisions.  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  The claim was subsequently readjudicated, most recently in a June 2013 Supplemental Statement of the Case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; she did not identify any additional private/VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  VA examinations were conducted in June 2007 and March 2013.  The March 2013 VA opinion is based on objective findings and reliable principles, and is consistent with the record.  The evidence is adequate for a determination.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing the Acting VLJ (AVLJ) noted the elements that were lacking to substantiate the Veteran's claims.  The Veteran was assisted at the hearing by an accredited representative who with the AVLJ asked questions to ascertain the Veteran's disabilities' history, etiology, and/or severity.  The record does not reflect that pertinent evidence that would substantiate the claim was identified by the Veteran or the representative and not obtained, to include as a result of the November 2012 remand.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2013). 

On the Veteran's August 1996 service enlistment examination, X-rays revealed a right ankle talar dome osteochondral defect.  Although an orthopedic consultation noted no restrictions on the right ankle, consistent with the contemporaneous evidence and the March 2013 VA examination report, the Board finds that right ankle talar dome osteochondral defect was noted at service entrance and thus pre-existed service.  

A pre-existing disability will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Temporary or intermittent flare-ups during service of a pre-existing injury or disease are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996) (citing Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991) (noting that, although the record showed that the Veteran experienced some periodic pain and stiffness in the knee during service, there was no evidence to show that he experienced "persistent worsening of his knee condition in service").

The March 2013 VA examiner concluded that the Veteran's osteochondral defect (OCD) of the medial talar dome did not permanently worsen during service.  The examination report notes that although the Veteran had several visits for isolated right ankle pain during service following increased activity, range of motion findings at separation in 2007 remained normal and consistent with the orthopedic clearance for duty without restriction at service entrance.  The report of examination notes the following:  

There was no aggravation of the right ankle OCD condition as the defect persisted [throughout service] on xray and range of motion remained normal.  There was no permanent profile required during service as an indicator of decreasing tolerance to physical training requirements.  Temporary flare ups were documented with noted resolution.  The progression of the size of the defect following service from 2007-2011 is a normal progression of the disease in light of the decrease in activity, interval weight gain and absence of interval injury.  There is no evidence that the activity levels in service would have contributed to the current baseline beyond natural progression of an osteochondral defect.  

The Board finds that the conclusions in the March 2013 VA opinion are sufficient to rebut the presumption of aggravation and establish that the Veteran's right ankle symptoms, during service and since, were due to the natural progress of the preexisting osteochondral defect process.  Stated differently, the evidence establishes no increase in the right ankle osteochondral defect during service and/or that any increase was due to the natural progress of the preexisting disease process.  See Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

In reaching a determination, the Board has accorded the most significant probative value to the objective March 2013 VA medical opinion.  The examiner reviewed the claims file and the opinion is remarkably detailed and consistent with the contemporaneous evidence.  No private or other VA opinions are of record to contradict the March 2013 opinion, and the evidence of record supports its conclusions.  The Veteran's statements have been considered, but are not probative medical opinions because as a layperson, she is simply not competent to opine as to medical etiology or render medical opinions.  Barr, supra.

The Board finds that preexisting right ankle osteochondral defect clearly and unmistakably underwent no chronic worsening beyond the natural progression during or as a result of service.  Accordingly, the Board finds that the presumption of aggravation does not attach, and service connection for right ankle osteochondral defect is not warranted.  

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right ankle disability is denied.  



____________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


